internal_revenue_service number release date index no cc tege eb ec plr-123855-01 date legend company plan plan plan this is in reply to a letter dated date submitted by your authorized representative in which a ruling is requested that the transaction described below is not a modification as defined in sec_424 of the internal_revenue_code the facts submitted are that company currently maintains three stock_option plans for its employees plan plan and plan the plans options granted under the plans may be either incentive stock_options isos as defined in sec_422 of the code or nonstatutory_options each of the plans is administered by the compensation committee of the board the committee which is appointed by and responsible to company’s board_of directors with respect to isos granted under the plans section c ii of each of the plans provides as follows form of payment payment of the option_price for incentive stock_options shall be made in cash or in the common_stock of the company valued at its fair_market_value as the same shall be determined by the committee or a combination of such common_stock and cash where payment of the option_price is to be made with common_stock acquired under a company compensation plan within the meaning of opinion no of the accounting principles board such common_stock will not be accepted as payment unless the optionee has beneficially owned such common_stock for at least six months increased to one year if such common_stock was acquired under an incentive_stock_option prior to such payment the committee intends to establish procedures under which company’s employees would use company’s intra-company local area network lan website to exercise options granted under the plans in conjunction with implementing those procedures the committee proposes to interpret the above-quoted form of payment provision to allow employees when paying the exercise price of an option with already- owned company shares payment shares to make a constructive exchange of those shares instead of actually tendering them to company if the optionee’s already-owned shares are being held for the optionee by a registered securities broker in street_name the optionee will send company an e-mail attesting to the specific number of those shares that are intended to be used as payment shares if certificates for the payment shares are actually held by the optionee he or she will provide those shares’ certificate numbers to company upon receipt of the e-mail attesting to ownership of the payment shares or upon confirmation of ownership of those shares by reference to company’s records company will treat the payment shares as having been constructively delivered in payment of the option_price thereafter company will issue to the optionee a certificate for the net number of shares ie the number of company shares purchased under the option less the number of payment shares in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_422 are met no income shall result to the individual at the time of the transfer no deduction under sec_162 shall be allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the employer_corporation for the share transferred under sec_421 if the transfer of a share of stock to an individual pursuant to his exercise of an option would otherwise meet the requirements of sec_422 except that there is a failure to meet the holding_period requirements of sec_422 there is a disqualifying_disposition then any increase in the income of such individual or deduction from the income of his or her employer_corporation for the taxable_year in which such exercise occurred attributable to such disposition is treated as an increase in income or a deduction from income in the taxable_year of such individual or of such employer_corporation in which such disposition occurred sec_422 of the code provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an incentive_stock_option if no disposition of the stock is made by the individual within two years after the date of grant of the option nor within one year after the transfer of such share to the optionee and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the optionee remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies sec_422 defines an incentive_stock_option as an option that meets the requirements set forth in paragraphs through of that section under sec_1 f of the income_tax regulations for purposes of sec_421 through the term exercise when used in reference to an option means the act of acceptance by the optionee of the offer to sell contained in the option in general the time of exercise is the time when there is a sale or a contract to sell between the corporation and the individual a promise to pay the option_price does not constitute an exercise of the option unless the optionee is subject_to personal liability on such promise an agreement or undertaking by the employee to make payments under an employee_stock_purchase_plan does not constitute the exercise of an option so long as the payments made remain subject_to withdrawal by the employee under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the service_recipient the excess of the fair_market_value of the property determined on the first day that the transferee’s rights in the property are not subject_to a substantial_risk_of_forfeiture over the amount_paid for the property is included in the service provider’s gross_income for the taxable_year which includes that day however under sec_83 sec_83 does not apply to a transaction to which sec_421 of the code applies rather the rules of sec_83 govern the tax consequences resulting from disqualifying dispositions of stock to the extent that sec_421 does not apply see sec_1 422a-1 b of the proposed income_tax regulations sec_424 of the code and the regulations thereunder provide the rules for determining whether a share of stock transferred to an individual upon his exercise of an option after the terms thereof have been modified extended or renewed is transferred pursuant to the exercise of a statutory option under sec_1 e of the regulations any modification extension or renewal of the terms of an option to purchase stock is considered as the granting of a new option the time or date when an option is modified extended or renewed is determined insofar as applicable in accordance with the rules governing determination of the time or date of granting an option that are provided in sec_1 c for purposes of sec_421 through the term modification means any change in the terms of the option which gives the optionee additional benefits under the option for example a change in the terms of the option which shortens the period during which the option is exercisable is not a modification however a change which provides more favorable terms for the payment for the stock purchased under the option is a modification where an option is amended solely to increase the number of shares subject_to the option the increase is not considered to be a modification of the option but is treated as the grant of a new option for the additional shares see sec_1 e i applying the above law to the information submitted we rule as follows an employee’s compliance with the plans’ paperless exercise procedures and with the committee’s authorized interpretation of the plans to allow the exercise of options granted under the plans through a constructive exchange of payment shares will constitute an exercise of the option for purposes of sec_421 sec_422 and sec_424 of the code and the committee’s authorized interpretation of the plans whereby an employee’s compliance with the stock-ownership-attestation provisions incorporated into the paperless exercise procedure is deemed to constitute a constructive delivery of the payment shares in payment of an iso’s exercise price is not a modification of the iso within the meaning of sec_424 of the code except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in this regard please note that we specifically express no opinion regarding the extent if any that the paperless exercise procedures will result in disqualifying dispositions of the payment shares or of any other shares the effects of application of the rules of sec_1 422a-2 i of the regulations or the effects of application of the rules of sec_1_83-6 of the regulations additionally temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in this ruling however when the criteria set forth in section dollar_figure of revproc_2001_1 2001_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare and unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to company’s federal_income_tax return for the year in which the above rulings are granted a copy is enclosed for that purpose sincerely yours robert b misner acting chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities
